                 Case 2:19-cv-01977-JCC Document 22 Filed 12/07/20 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RESHAUD TODD BROWN,                               CASE NO. C19-1977-JCC
10                         Petitioner,                 MINUTE ORDER
11              v.

12   JERI BOE,

13                         Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner Reshaud Todd Brown’s motion for an
18   extension of time to file objections to a pending Report and Recommendation (Dkt. No. 20). The
19   Court GRANTS the motion. Petitioner’s objections are due on or before January 5, 2021. The
20   Court DIRECTS the Clerk to renote the Report and Recommendation (Dkt. No. 16) for January
21   5, 2021.
22          DATED this 7th day of December 2020.
23                                                       William M. McCool
                                                         Clerk of Court
24

25                                                       s/Paula McNabb
                                                         Deputy Clerk
26


     MINUTE ORDER
     C19-1977-JCC
     PAGE - 1
